Citation Nr: 0730291	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.  

2.  Entitlement to service connection for disability of the 
right lower extremity, claimed as right knee disability and 
right leg disability.  

3.  Entitlement to service connection for tendonitis of the 
right hip.  

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for hypertension as 
directly related to the veteran's period of military service.  

6.  Entitlement to service connection for heart disability, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD.  

8.  Entitlement to an initial compensable rating for 
hypertension due to aggravation by service-connected PTSD.  

9.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 
1974.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In an August 2004 decision/remand, the Board denied the 
veteran's claims for service connection for irritable bowel 
syndrome; for right ear hearing loss; and for separate, 
compensable evaluations for tinnitus in each ear.  The Board 
also remanded for purposes of evidentiary development the 
veteran's claim for an initial rating in excess of 30 percent 
for PTSD; as well as claims for service connection for heart 
disability, for GERD, and for hypertension.  The claims for 
service connection were considered both on a direct basis and 
as secondary to service-connected PTSD.  

In December 2005, while the veteran's claims were in remand 
status, the RO granted service connection and assigned a 
noncompensable rating for hypertension.  The award was based 
solely on a finding that the veteran's hypertension had been 
aggravated by his service-connected PTSD.  (The veteran has 
perfected an appeal to the initial, noncompensable rating 
assigned.)  The Board notes that the grant of service 
connection for hypertension based on aggravation by service-
connected PTSD does not make moot the veteran's claim for 
service connection for hypertension on a direct basis.  This 
is so because an award of service connection on a direct 
basis may result in a greater benefit than that awarded for a 
disability aggravated by service-connected disability, 
especially in light of the RO's decision to subtract a pre-
existing disability level from the current disability level 
to arrive at a disability rating.  Therefore, the veteran's 
claim for service connection for hypertension, as directly 
related to service, remains in appellate status.  

The Board also notes that while this case was in remand 
status, the veteran perfected additional appeals for claims 
of service connection for right foot disability; for 
disability of the right lower extremity, claimed as right 
knee disability and right leg disability; for tendonitis of 
the right hip, and for allergic rhinitis.  

As the veteran is appealing the initial 30 percent and 
noncompensable ratings assigned for service-connected PTSD 
and for service-connected hypertension, respectively, the 
Board has characterized the claims for initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Furthermore, references hereafter to "PTSD" should 
be taken to mean not only PTSD, but also the veteran's 
service-connected depression and anxiety reaction, which have 
been characterized by the RO for rating purposes as a single 
disability.  

(The decision below addresses the veteran's claims for 
service connection for right foot disability; for disability 
of the right lower extremity, claimed as right knee 
disability and right leg disability; for tendonitis of the 
right hip; and for allergic rhinitis.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a right foot disability or disability of the 
right lower extremity, claimed as right knee disability and 
right leg disability.  

2.  Tendonitis of the right hip is not attributable to the 
veteran's military service.  

3.  At the time of service entrance in May 1971, a medical 
examiner noted that the veteran suffered from hay fever 
(i.e., allergic rhinitis).  

4.  The veteran's pre-existing hay fever/allergic rhinitis 
underwent no chronic worsening during active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran does not have disability of the right lower 
extremity, claimed as right knee disability and right leg 
disability, which is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  The veteran does not have tendonitis of the right hip 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  The veteran does not have allergic rhinitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims for service connection for right foot 
disability; for disability of the right lower extremity, 
claimed as right knee disability and right leg disability; 
for tendonitis of the right hip; and for allergic rhinitis 
has been accomplished.  

In this respect, through notice letters dated in January 
2004, June 2005, August 2005, and January 2006, the veteran 
received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the multiple notice letters noted 
above satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was also 
requested to submit any pertinent evidence in possession to 
support his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As reflected above, the four content-of-notice 
requirements have been met in this case.  Furthermore, in 
March 2006, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

While the complete notice required by the VCAA was not 
provided prior to the RO adjudicating the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board does not find that any late 
notice in this case under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  As such, the 
Board finds that any deficiency in providing the required 
VCAA notice has not affected the essential fairness of the 
adjudication of the veteran's claims for service connection 
for right foot disability; for disability of the right lower 
extremity, claimed as right knee disability and right leg 
disability; for tendonitis of the right hip; and for allergic 
rhinitis.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  Relevant VA treatment records are associated with 
the claims file, and medical examinations and opinions with 
respect to the veteran's claims have been obtained.  Neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

The Board notes that additional VA treatment records have 
been received since the veteran's claims for service 
connection for right foot disability and for allergic 
rhinitis were last adjudicated.  However, none of the 
treatment records reflects findings or evidence relative to 
those disabilities.  Thus, the medical records are not 
pertinent evidence with respect to those claims.  As such, a 
remand for consideration of these records by the RO in 
relation to the claims for service connection for right foot 
disability and for allergic rhinitis is not warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (2007).  

The Board also notes that the veteran underwent a VA 
orthopedic examination on June 24, 2006.  This report was not 
considered by the RO with respect to the veteran's claim for 
service connection for right foot disability.  In its review 
of the examination report, the Board does not find that the 
orthopedic surgeon who conducted the examination made 
specific findings with respect to the veteran's right foot 
disability, as compared to findings with respect to the 
veteran's right lower extremity, to include his right knee 
and right leg.  As such, a remand for consideration of the 
report of the June 24, 2006, VA examination by the RO 
relative to the veteran's claim for service connection for 
right foot disability is not warranted.  Id.  

Likewise, it does not appear the RO has considered a report 
of a September 2005 VA joints examination relative to the 
veteran's claim for service connection for disability of the 
right lower extremity, claimed as right knee disability and 
right leg disability.  In that report, the examiner's 
evaluation of the veteran included findings with respect to 
the veteran's right knee.  The examiner identified no 
disability deformity of the right knee.  The Board notes that 
the orthopedic surgeon who examined the veteran in a June 
2006 VA examination considered the findings from the 
September 2005 VA examination and referenced diagnostic 
studies undertaken at that time.  Furthermore, the medical 
conclusions reached in both the report of the September 2005 
VA examination and the June 24, 2006, VA examination are the 
same.  Therefore, the Board finds that a remand for 
consideration of the report of the September 2005 VA 
examination by the RO relative to the veteran's claim for 
service connection for disability of the right lower 
extremity, claimed as right knee disability and right leg 
disability, would serve no useful purpose and is not 
warranted.  Id; see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

A.  Service Connection for Right Foot Disability and 
Disability of the Right Lower Extremity

A review of the veteran's service medical records reflects an 
October 1, 1973, clinic record in which the veteran 
complained of right knee pain for two months.  The veteran 
reported that he had sprained his right knee in July 1973, 
had been treated for the injury, and that now his knee was 
cramping and often went to sleep on him when he was sitting.  
The veteran was referred for an orthopedic consultation.  A 
report of an October 10, 1973, orthopedic consultation 
reflects the veteran's report of coldness and numbness of the 
right knee (medial peripatellar area and medial aspect of the 
knee), in addition to numbness and paresthesia over the 
dorsum and plantar aspect of the right foot.  The veteran 
related the onset of these symptoms to a fall from the 
tailgate of a truck during which he sustained a forced valgus 
stress to the right knee.  On clinical evaluation, the right 
leg, knee and foot were within normal limits.  There were no 
masses or tenderness.  Tinel's sign was negative, pedal 
pulses were within normal limits, and there were no motor 
deficits.  The examiner noted decreased pinprick sensation 
(glove distribution) below the right knee.  An X-ray of the 
right knee was within normal limits.  The physician's 
impression was normal examination.  He or she was unable to 
anatomically explain the veteran's symptoms.  The veteran was 
advised that if the symptoms did not improve in two to three 
months he was to return to the clinic for further evaluation.  

The veteran's service medical records do not reflect that the 
veteran sought or received any further evaluation or 
treatment for his right foot, right knee, or right leg.  A 
report of a May 1974 medical examination, conducted for the 
purpose of the veteran's separation from service, was 
negative for any clinical finding or diagnosis with respect 
to a right foot disability, right knee disability, or right 
leg disability.  The report of medical examination reflects 
the veteran's written statement that to the best of his 
knowledge he was in good health.  

Post-service medical evidence reflects complaints of right 
foot pain and right knee pain in October 2002.  A clinical 
record at that time notes that the veteran's right great toe 
was swollen.  The veteran reported taking Tylenol for his 
pain.  He was diagnosed with gouty arthritis.  In June 2005, 
the veteran filed his claim for a right foot disability and 
submitted a copy of the above-noted report of the October 10, 
1973, orthopedic consultation in support of his claim.  In 
December 2005, the veteran's attorney submitted arguments 
concerning the veteran's right foot claim and also raised 
claims for service connection for the veteran's right knee 
and leg.  The attorney argued that the veteran had slipped in 
the mud and fallen while unloading 105mm shells.  In falling, 
the veteran had twisted his right leg, knee, and foot.  After 
seeking treatment the veteran had reportedly been told that 
the problem with his right leg was "not an operable 
condition" and that he would just have to live with it.  The 
veteran's attorney added that the veteran self-medicated his 
right foot and right lower extremity pain with ibuprofen and 
hot baths and that he had done so since the time of the fall.  

In a report of September 2005 VA joints examination, for the 
purpose of the veteran's claim for right foot disability, the 
veteran reported that while on the back of a truck, an 
ammunition box weighing approximately 125 pounds gave way.  
As a result, he slipped on the deck plates of the truck and 
had an injury to his right knee.  The veteran reportedly 
walked on crutches for a period of about six weeks after the 
accident.  The report of September 2005 examination reflects 
that on clinical evaluation the veteran did not have any 
deformities of the right knee, ankle or foot.  There was 
tenderness to the forefoot with very firm compression.  There 
was also a small amount of tenderness on the outside of the 
right lateral joint line with varus movement.  Furthermore, 
there was subjective "diminished chart dull perception" 
from the right knee distally, although this did not involve 
the plantar surface of the right foot.  Deep tendon reflexes 
were intact and equal.  Radiographic studies of the right 
knee, ankle and foot were within normal limits.  
Electrophysiological studies of the right lower extremity was 
within normal limits and revealed no evidence of a neuropathy 
or radiculopathy.  

The examiner's impression reflected that there was a remote 
history of forced valgus injury to the right knee with 
residual hypoesthesia following a stocking-type of 
distribution.  The examiner was unable to identify any 
specific nerve affected or the etiology of the hypoesthesia.  
He indicated that there was insufficient clinical evidence at 
the present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof of a right ankle or foot 
condition.  

The veteran was again examined in June 2006 for purposes of 
his claims for service connection for disability of the right 
lower extremity.  In a report of a June 2, 2006, VA 
examination, the examiner noted the veteran's history and 
conducted a clinical examination.  In particular, the veteran 
was noted to complain of daily pain, stiffness and weakness 
in his right leg and knee.  He avoided any climbing, bending, 
or squatting.  The examiner noted that range of motion of the 
right knee and unaffected left knee were the same.  There was 
mild crepitus in the right knee but no ligamentous laxity.  
The veteran was also noted to walk with a moderately severe 
antalgic gait and appeared to the examiner to be almost 
dragging the right leg.  Without offering any diagnosis or 
assessment, the examiner referred the veteran for an 
orthopedic consultation.  

In a report of June 24, 2006, VA examination, an orthopedic 
surgeon examined the veteran and noted the veteran's 
complaints with respect to his right lower extremity as well 
as the veteran's medical history.  In particular, the veteran 
complained of occasional bouts of numbness and weakness in 
this right leg.  He also complained of pain in the mid-knee 
region.  Clinical evaluation revealed range of motion of the 
right knee from 0-105 degrees.  The veteran's knee was stable 
without instability and there was no appreciable joint line 
tenderness or palpable fusion.  Following repetitive testing 
the veteran reported feeling slight weakness in the right 
leg.  The orthopedic surgeon opined, in particular, that he 
was unable, by either recent EMG (electromyography) study or 
Weinstein monofilament testing, to show definitive proof of 
neurological injury or dysfunction in the right leg.  While 
the veteran was noted to report episodic numbness and 
weakness in the right lower extremity, the orthopedic surgeon 
reported that he was unable to anatomically explain or 
demonstrate such episodic numbness or weakness.  The examiner 
who referred the veteran to the orthopedic surgeon, co-signed 
the report of the June 24, 2006, examination.  

The Board notes in this case that while the veteran was 
treated in service for subjective complaints of right leg 
numbness and paresthesia following a reported fall, there was 
no objective evidence of disability identified at that time.  
Furthermore, at the time of separation, the veteran did not 
report any problems with his right leg, right knee, or right 
foot.  In this case, the Board has considered the veteran's 
statements with respect to self-treating his disabilities 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1336-37 (Fed. Cir. 2006).  However, notwithstanding the lack 
of post-service medical treatment for the veteran's right 
leg, right knee, and right foot, the record simply does not 
reveal any competent medical evidence reflective of a finding 
or diagnosis for disability or disorder of the right foot, 
right knee, or right leg.  As noted above, the VA examiners 
in September 2005 and June 2006, while noting the veteran's 
subjective complaints of pain, weakness, and numbness 
associated with his right foot, right knee, and right leg, 
were unable to identify any underlying disorder or disability 
associated with such complaints.  Furthermore, neither the 
veteran nor his attorney has otherwise alluded to or 
identified competent medical evidence that would support the 
veteran's claims or otherwise contradict the medical findings 
of the VA examiners.  Hence, an essential requirement for 
service connection, evidence of a current diagnosed 
disability, is not met.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  See also e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted).  Additionally, as a lay 
person without the appropriate medical training or expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter--such as whether a current 
disability exists or the relationship between any current 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Therefore, in the absence of proof of a current right foot 
disability, right knee disability, or right leg disability, 
the claims for service connection for right foot disability 
and for disability of the right lower extremity, claimed as 
right knee disability and right leg disability, may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B. Service Connection for Tendonitis of the Right Hip

The veteran contends that he has a right hip disability that 
is related to his in-service fall documented in the above-
noted October 10, 1973, report of orthopedic consultation.  

The veteran's service medical records reflect no complaints, 
findings, or diagnosis for tendonitis of the right hip or 
other right hip disability.  As noted above, a May 1974 
report of medical examination for purposes of the veteran's 
separation from service reflects his written statement that 
to the best of his knowledge he was in good health.  Post-
service medical evidence does not reflect complaints or 
treatment for any symptoms or disability of the right hip.  

The veteran was provided a medical examination in relation to 
his claim.  In a report of October 2006 VA examination, the 
examiner noted having reviewed the veteran's service medical 
records and considered the veteran's reported history.  
Following an examination of the veteran and review of an X-
ray of the right hip, the examiner's assessment was 
iliotibial band tendonitis.  He opined that the veteran's 
iliotibial band tendonitis was less likely as not caused by 
the veteran's fall that occurred in 1973 during service.  The 
examiner noted that the rationale for his opinion was that 
iliotibial band tendonitis was an overuse type of syndrome 
and there was no prior evidence of a right hip condition.  

In this case, the Board has considered the veteran's 
statements with respect to self-treating his right hip 
disability.  However, when the Board weighs the lack of any 
contemporaneous medical records noting treatment for a right 
hip disability as well as the VA examiner's negative nexus 
opinion, it finds that the evidence weighs against the 
veteran's claim for service connection for a right hip 
disability.  Neither the veteran nor his attorney has 
otherwise alluded to or identified competent medical evidence 
that would support the veteran's claim or otherwise 
contradict the medical opinion of the VA examiner.  
Furthermore, as noted above, the veteran simply is not 
competent to provide a probative opinion on a medical 
matter-such as whether a current disability exists or the 
relationship between any current disability and service.  See 
Bostain, 11 Vet. App. at 127.  

Under these circumstances, the claim for service connection 
for a right hip disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

C. Service Connection for Allergic Rhinitis

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2007).  The Board 
notes that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  38 C.F.R. 
§ 3.304(b)(1).  

A review of the veteran's service medical records reflects 
that at the time of the veteran's entrance onto active 
service in May 1971, a medical examiner noted that the 
veteran suffered from hay fever.  That finding was a result 
of the veteran's report that he had such a disability.  
Otherwise, there were no identifiable symptoms associated 
with hay fever noted during the service entrance medical 
examination.  The Board also notes that during treatment in 
service for hay fever in August 1971, a clinical record 
reflects that the veteran had a life-long history of hay 
fever, especially with the change of seasons.  Thus, when the 
Board considers the clinical factors pertinent to the basic 
character, origin and development of hay fever and the 
medical examiner's notation at service entrance that the 
veteran had the disability, the Board finds that hay fever 
pre-existed service, as noted at entry, and thus the 
presumption of soundness does not apply.  Therefore, the 
Board must now determine whether the veteran's pre-existing 
hay fever (also know as allergic rhinitis) was aggravated by 
service.  

A preexisting injury or disease will be considered to have 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

The Board notes that there is absent from the record 
competent evidence which establishes that the veteran's pre-
existing hay fever (allergic rhinitis) underwent any 
worsening during his military service.  

Service medical records in this case reflect the veteran's 
treatment for hay fever and nasal allergies.  At the time of 
separation from service, no symptoms of hay fever or nasal 
allergies were reported.  Otherwise, the veteran reported 
that he believed himself to be in good health.  Post-service 
medical evidence reflects the veteran's treatment for 
allergic rhinitis.  In particular, X-rays of the veteran's 
sinuses in June 1999 were reported as within normal limits.  
An October 2001 treatment record reflects the veteran's 
allergic rhinitis to be under good control.  In February 2005 
the veteran was reported to be taking medication for his 
allergies.  

The Board also notes that the veteran was provided a VA 
examination for evaluation of his allergies.  A report of May 
2004 VA examination reflects the veteran's reported problems 
with allergies, in particular with his eyes, nose, and 
respiratory system, to include significant congestion and 
cough.  He contended that while in service he worked around 
machine guns, diesel engines, and tanks, and the dust and 
exhaust that he inhaled contributed to his allergies.  The 
veteran denied any purulent drainage or discharge and 
reported not having had surgery on his sinuses or nose.  He 
also reported using a nasal steroid spray and an 
antihistamine for allergies, and denied problems with chronic 
or acute sinusitis.  On physical examination the veteran's 
nasal mucosa was moist, mildly pale, and clear.  Palpation 
over the sinuses did not illicit tenderness.  The examiner's 
diagnosis was allergic rhinitis.  

The examiner reported that the veteran had described a 
history of year-round allergic rhinitis.  The examiner 
explained that the allergic rhinitis was an inflammatory 
disorder of the mucous membranes of the nose, eyes, 
Eustachian tubes, middle ear, sinuses, and pharynx.  It 
involved an interaction of inflammatory mediators but was 
ultimately triggered by immunoglobulin E in immediate 
response to extrinsic allergens.  The examiner opined that 
the veteran's exposure to allergens during his military 
service was no more significant than the exposure he had as a 
civilian.  Furthermore, the exposure to tank exhaust would 
not necessarily trigger the type of inflammatory mediator 
that would cause allergic rhinitis.  

In this case, taking into consideration the medical evidence 
and history of the veteran's allergic rhinitis prior to, 
during, and subsequent to service, the Board does not find 
that the veteran's pre-existing hay fever/allergic rhinitis 
was aggravated in service, based on the lack of any medical 
evidence reflecting that the underlying condition of hay 
fever/allergic rhinitis, as contrasted to any symptoms of the 
disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 
322 (1991) (evidence of the veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  
Neither the veteran nor his attorney has otherwise presented 
or alluded to the existence of medical evidence or opinion 
that would support his claim of aggravation.  Additionally, 
as a lay person without the appropriate medical training or 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter-such as the medical 
relationship between any current disability and whether such 
disability was incurred or aggravated during service.  
Bostain, 11 Vet. App. at 127.  

In the absence of a showing of medical evidence of any in-
service worsening of the veteran's pre-existing allergic 
rhinitis, the preponderance of the evidence is against the 
claim for service connection for allergic rhinitis.  In 
reaching this conclusion, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
54.  

ORDER

Service connection for right foot disability is denied.  

Service connection for disability of the right lower 
extremity, claimed as right knee disability and right leg 
disability, is denied.  

Service connection for tendonitis of the right hip is denied.  

Service connection for allergic rhinitis is denied.  


REMAND

With respect to the veteran's claim for an initial rating in 
excess of 30 percent for PTSD, and for an initial compensable 
rating for hypertension due to aggravation by PTSD, a review 
of the claims file reflects that following the most recent 
consideration of these claims in December 2005 and February 
2006, additional VA medical records were received and 
associated with the claims file.  The records include 
evidence pertinent to the veteran's claims for higher initial 
ratings for PTSD and for hypertension.  In this regard, the 
additional medical records include a June 2006 mental health 
clinic (MHC) individual session note as well as a September 
2006 PTSD clinic note.  These particular records document 
symptoms of the veteran's PTSD, as well as a social worker's 
finding concerning the level of severity of the veteran's 
psychiatric disorder.  Likewise, the VA medical records 
reflect blood pressure readings and reports by the veteran of 
increases in his blood pressure.  

The Board thus finds that the noted medical records are 
pertinent to the veteran's claims for an initial rating in 
excess of 30 percent for PTSD; and for an initial compensable 
rating for hypertension due to aggravation by PTSD.  Thus, 
due process considerations compel the conclusion that the RO 
must consider the veteran's claims in light of the additional 
medical records, and that a supplemental statement of the 
case should be issued reflecting such consideration.  See 38 
C.F.R. §§ 19.31, 19.37(a) (2007).

The Board also notes that additional development with respect 
to the veteran's claims for service connection for heart 
disability (diagnosed as coronary artery disease), for GERD, 
and for hypertension (as directly related to service) is 
warranted.  In its August 2004 remand order, the Board 
requested a medical opinion with respect to the etiology of 
the veteran's heart disability, GERD, and hypertension.  In 
this regard, the remand order noted the following: 

The examiner should provide an opinion as to 
whether any diagnosed acid reflux, heart 
disability to include coronary artery 
disease, or hypertension is due to service.  
Opinions must further include comment on 
whether the service-connected PTSD has caused 
or made worse any acid reflux, heart 
disability to include coronary artery 
disease, or hypertension.  

The remand order also noted the following: 

The RO should ensure that the examination 
reports requested above comply with the 
instructions of this remand, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.  

A review of the relevant report of a July 2005 VA examination 
reflects the examiner's review of the veteran's service 
medical records and his report that there were no findings or 
diagnoses for GERD, for heart disability, or for hypertension 
in service.  The examiner went on and later provided medical 
opinions concerning the veteran's disabilities.  The Board 
notes, however, that the examiner only opined with respect to 
whether the veteran's GERD, heart disability, and 
hypertension were proximately due to or the result of 
service-connected PTSD.  He did not provide an opinion as to 
whether GERD, heart disability, or hypertension were directly 
related to the veteran's period of military service.  

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

The Board is mindful in this case that the examiner may have 
been suggesting, through his discussion of the service 
medical records and the veteran's reported history, that the 
veteran's GERD, heart disability, and hypertension were not 
related to his period of service.  However, a lack of a 
finding of treatment or diagnosis in service would not 
necessarily preclude a finding of a relationship between a 
current disability and service.  Furthermore, although the 
Board might reason as to whether GERD, heart disability and 
hypertension were related to service, especially in light of 
the comments by the VA examiner and the veteran's reported 
history, to do so would require the Board to exercise its own 
medical judgment, which is not appropriate.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  

Therefore, the Board finds that the claims file should be 
returned to the VA examiner who evaluated the veteran in July 
2005 during a VA "Esophagus and Hiatal Hernia" examination.  
That examiner should provide a supplemental opinion as to 
whether the veteran's GERD, heart disability, and 
hypertension are related to the veteran's period of service, 
to include, whether the veteran's heart disability and 
hypertension were manifested within one year of the veteran's 
separation from service.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  Arrangements should be made for the veteran to 
undergo examination only if the VA examiner is unavailable or 
if such examination is needed to answer the questions posed 
above.  

If further examination is required, the veteran is placed on 
notice that failure to report to the scheduled examination, 
without good cause, could result in a denial of his claims.  
See 38 C.F.R. § 3.655(b) (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The veteran's claims file should be 
forwarded to the examiner who examined 
the veteran in July 2005 during a VA 
"Esophagus and Hiatal Hernia" 
examination.  Following a review of the 
claims file, that physician should be 
asked to provide a supplemental 
opinion.  

The examiner should opine, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified GERD, 
heart disability, or hypertension began 
during the veteran's period of military 
service.  The examiner should also 
opine as to whether the veteran's heart 
disability or hypertension were first 
manifested within one year of the 
veteran's separation from service.  An 
explanation for each opinion provided 
should be set forth.

(An additional examination should be 
scheduled only if the July 2005 VA 
examiner is unavailable or such 
examination is needed to answer the 
questions posed above.)  

2.  After undertaking any other 
development deemed appropriate, the 
veteran's claims for service connection 
for heart disability and for GERD, to 
include as secondary to service connected 
PTSD; for hypertension (as directly 
related to service); as well as those 
claims for an initial rating in excess of 
30 percent for PTSD and for an initial 
compensable rating for hypertension due 
to aggravation by PTSD should be re-
adjudicated.  Such re-ajudication should 
include consideration of all the evidence 
of record, especially that evidence 
received since the claims were last 
adjudicated.  

3.  If any benefit sought is not granted, 
the veteran and his attorney should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


